{¶ 33} I concur in the majority's analysis and disposition of appellant's assignments of error. I write separately only to question whether it is necessary for the trial court to make a determination the child could not be placed with either parent within a reasonable time in rendering its decision in this case. R.C. 2151.414 applies to permanent custody cases. The case sub judice concerned a motion to change legal custody after a finding of dependency. It would appear the trial court's finding, which appellant attacks in his first assignment of error, was unnecessary.